Exhibit 10.1

 

NGL ENERGY PARTNERS LP
2011 LONG-TERM INCENTIVE PLAN

 

SECTION 1.                            Purpose of the Plan.

 

The NGL Energy Partners LP 2011 Long-Term Incentive Plan (the “Plan”) has been
adopted by NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”).  The Plan is intended to promote the interests of the
Partnership by providing to Employees, consultants and Directors incentive
compensation awards based on Units to encourage superior performance.  The Plan
is also contemplated to enhance the ability of the Partnership and its
Affiliates and Subsidiaries to attract and retain the services of individuals
who are essential for the growth and profitability of the Partnership and to
encourage them to devote their best efforts to advancing the business of the
Partnership.

 

SECTION 2.                            Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
Other Unit-Based Award, or a Unit Award granted under the Plan, and includes any
tandem DERs granted with respect to a Phantom Unit.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the Board of Directors of the General Partner.

 

“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:

 

(i)                                     any “person” or “group” within the
meaning of those terms as used in Sections 13(d) and 14(d) (2) of the Exchange
Act, other than an Affiliate of the General Partner, shall become the beneficial
owner, by way of merger, consolidation, recapitalization, reorganization or
otherwise, of 50% or more of the combined voting power of the equity interests
in the General Partner;

 

(ii)                                  the members of the General Partner approve
and implement, in one or a series of transactions, a plan of complete
liquidation of the General Partner;

 

--------------------------------------------------------------------------------


 

(iii)                               the sale or other disposition by the General
Partner of all or substantially all of its assets in one or more transactions to
any Person other than the General Partner or an Affiliate of the General
Partner; or

 

(iv)                              a Person other than the General Partner or an
Affiliate of the General Partner becomes the general partner of the Partnership.

 

Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended, “Change of
Control” shall mean a “change of control event” as defined in the regulations
and guidance issued under Section 409A.

 

“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.

 

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive with respect to each Phantom Unit subject to the Award an amount in
cash, Units, Restricted Units and/or Phantom Units equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.

 

“Director” means a member of the board of directors of the General Partner.

 

“Disability” means, unless provided otherwise in the Award grant agreement, an
illness or injury that lasts at least six continuous months, is expected to be
permanent and renders the Participant unable to carry out his or her duties to
the Board, the General Partner, the Partnership or an Affiliate of the General
Partner or the Partnership.

 

“Employee” means an employee of the Partnership, the General Partner, a
Subsidiary or an Affiliate of the Partnership, the General Partner or a
Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or, if there is no trading in the Units on such date, on
the next preceding date on which there was trading) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). If Units
are not traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Other Unit-Based Award” means an Award granted pursuant to Section 6(d).

 

“Participant” means an Employee, consultant or Director granted an Award under
the Plan.

 

2

--------------------------------------------------------------------------------


 

“Partnership IPO” means an initial public offering of the Partnership’s equity
securities that is registered under the Securities Act of 1933, as amended.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a notional unit granted under the Plan that upon vesting
entitles the Participant to receive a Unit or an amount of cash equal to the
Fair Market Value of a Unit, as determined by the Committee in its discretion.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Subsidiary” means any entity (i) in which, at the relevant time, the
Partnership or the General Partner owns or controls, directly or indirectly, not
less than 50% of the total combined voting power represented by all classes of
equity interests issued by such entity, (ii) as to which, at the relevant time,
the Partnership or the General Partner has the right, directly or indirectly, to
appoint or designate, either independently or jointly with another Person, 50%
or more of the members of the board of directors or (iii) as to which at the
relevant time, the Partnership or the General Partner, directly or indirectly,
(A) owns or controls, directly or indirectly, not less than 50% of the total
combined voting power represented by classes of equity interests issued by the
general partner or managing member of such entity or (B) has the right, directly
or indirectly, to appoint or designate, either independently or jointly with
another Person, 50% or more of the members of the board of directors of the
general partner or managing member thereof.

 

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

 

“Unit” means a common unit of the Partnership.

 

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive all or part of the excess of the Fair Market Value of a Unit
on the exercise date of the UAR over the exercise price of the UAR.  Such excess
shall be paid in Units, cash or any combination thereof, in the discretion of
the Committee.

 

“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.                            Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the General Partner, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any. Upon any such delegation,
all references in the Plan to the “Committee,” other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or a member of the
Board.  Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Partnership, the General Partner, any Affiliate of the Partnership, any
Participant, and any beneficiary of any Award.

 

SECTION 4.                            Units.

 

(a)                                  Limits on Units Deliverable.  Subject to
adjustment as provided in Section 4(c), the maximum number of Units that may be
delivered with respect to Awards under the Plan shall be (i) until and up to a
Partnership IPO, 10% of the aggregate number of issued and outstanding Units as
of the date of the adoption of the Plan and (ii) from and after a Partnership
IPO, that greater number of Units (which will subsume and include all Units
described in Section 4(a)(i), as adjusted to give effect to any split in the
Units effected in connection with a Partnership IPO) as is equal to 10% of the
aggregate number of common units and subordinated units that will be issued and
outstanding immediately following the closing of a Partnership IPO, plus, upon
the issuance of additional Units from time to time, an automatic increase equal
to the lesser of (A) 10% of the aggregate number of common units and
subordinated units issued and outstanding immediately following such issuance of
additional Units and (B) such lesser number of Units as determined by the
Committee; provided, however, that Units withheld from an Award to either
satisfy the Partnership’s or any Affiliate of the Partnership’s tax withholding
obligations

 

4

--------------------------------------------------------------------------------


 

with respect to the Award or pay the exercise price of an Award shall not be
considered to be Units delivered under the Plan for this purpose.  If any Award
is forfeited, cancelled, exercised, paid, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award (the grant of
Restricted Units is not a delivery of Units for this purpose), the Units subject
to such Award shall again be available for Awards under the Plan. There shall
not be any limitation on the number of Awards that may be paid in cash.

 

(b)                                 Sources of Units Deliverable Under Awards. 
Any Units delivered pursuant to an Award shall consist, in whole or in part, of
Units newly issued by the Partnership, Units acquired in the open market, from
any Affiliate of the Partnership or from any other Person, or any combination of
the foregoing, as determined by the Committee in its discretion.

 

(c)                                  Anti-dilution Adjustments.  With respect to
any “equity restructuring” event that could result in an additional compensation
expense to the Partnership pursuant to the provisions of Financial Accounting
Standards Board Accounting Standards Codification Topic 718 — Stock Compensation
(“FASB ASC Topic 718”), if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of Units
covered by each outstanding Award and the terms and conditions, including the
exercise price and performance criteria (if any), of such Award to equitably
reflect such restructuring event and shall adjust the number and type of Units
(or other securities or property) with respect to which Awards may be granted
after such event. With respect to any other similar event that would not result
in a FASB ASC Topic 718 accounting charge if the adjustment to Awards with
respect to such event were subject to discretionary action, the Committee shall
have complete discretion to adjust Awards in such manner as it deems appropriate
with respect to such other event.

 

SECTION 5.                            Eligibility.

 

Any Employee, consultant or Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Plan.

 

SECTION 6.                            Awards.

 

(a)                                  Options and UARs.  The Committee shall have
the authority to determine the Employees, consultants and Directors to whom
Options and/or UARs shall be granted, the number of Units to be covered by each
Option or UAR, the exercise price therefor, the Restricted Period and other
conditions and limitations applicable to the exercise of the Option or UAR,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

 

(i)                                     Exercise Price.  The exercise price per
Unit purchasable under an Option or subject to a UAR shall be determined by the
Committee at the time the Option or UAR is granted but may not be less than the
Fair Market Value of a Unit as of the date of grant of the Option or UAR.

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the exercise terms and the Restricted Period with
respect to an Option or UAR grant, which may include, without limitation, (A) a
provision for accelerated vesting upon the death or Disability of a Participant,
the achievement of specified performance goals or such other events as the

 

5

--------------------------------------------------------------------------------


 

Committee may provide, and (B) the method or methods by which payment of the
exercise price with respect to an Option may be made or deemed to have been
made, which may include, without limitation, cash, check acceptable to the
Committee, withholding Units from the Award, a “cashless-broker” exercise
through procedures approved by the Committee, or any combination of the above
methods, having a Fair Market Value on the exercise date equal to the relevant
exercise price.

 

(iii)                               Forfeitures.  Except as otherwise provided
in the terms of the Option or UAR grant, upon termination of a Participant’s
employment with or consulting services to the Partnership and its Affiliates or
membership on the Board, whichever is applicable, for any reason during the
applicable Restricted Period, all outstanding unvested Options and UARs awarded
to the Participant shall be automatically forfeited on such termination.  The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Options or UARs.

 

(b)                                 Restricted Units and Phantom Units.  The
Committee shall have the authority to determine the Employees, consultants and
Directors to whom Restricted Units and Phantom Units shall be granted, the
number of Restricted Units or Phantom Units to be granted to each such
Participant, the Restricted Period, the conditions under which the Restricted
Units or Phantom Units may become vested or forfeited and such other terms and
conditions as the Committee may establish with respect to such Awards which may
include, without limitation, a provision for accelerated vesting upon the death
or Disability of a Participant, the achievement of specified performance goals
or such other events as the Committee may provide.

 

(i)                                     DERs.  To the extent provided by the
Committee, in its discretion, a grant of Phantom Units may include a tandem DER
grant, which may provide that such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee), be “reinvested” in Units, Restricted Units
and/or additional Phantom Units and be subject to the same or different vesting
restrictions as the tandem Phantom Unit Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, upon a distribution with
respect to a Unit, cash equal in value to such distribution shall be paid
promptly to the Participant without vesting restrictions with respect to each
Phantom Unit then held.

 

(ii)                                  UDRs.  To the extent provided by the
Committee, in its discretion, a grant of Restricted Units may provide that the
distributions made by the Company with respect to the Restricted Units shall be
subject to the same forfeiture and other restrictions as the Restricted Unit
and, if restricted, such distributions shall be held, without interest, until
the Restricted Unit vests or is forfeited with the UDR being paid or forfeited
at the same time, as the case may be.  In addition, the Committee may provide
that such distributions be used to acquire additional Restricted Units for the
Participant.  Such additional Restricted Units may be subject to such vesting
and other terms as the Committee may proscribe.  Absent such a restriction on
the UDRs in the Award Agreement, upon a distribution with respect to the
Restricted Unit, such distribution shall be paid promptly to the holder of the
Restricted Unit without vesting restrictions.

 

6

--------------------------------------------------------------------------------


 

(iii)                               Forfeitures.  Except as otherwise provided
in the terms of the Restricted Units or Phantom Units grant agreement, upon
termination of a Participant’s employment with or consulting services to the
Partnership and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding, unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination.  The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s Restricted Units and/or Phantom Units.

 

(iv)                              Lapse of Restrictions.

 

(A)                              Phantom Units.  Upon or as soon as reasonably
practical following the vesting of each Phantom Unit, subject to satisfying the
tax withholding obligations of Section 8(b), the Participant shall be entitled
to receive from the Partnership one Unit or cash equal to the Fair Market Value
of a Unit, as determined by the Committee in its discretion.

 

(B)                                Restricted Units.  Upon or as soon as
reasonably practical following the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Unit
certificate so that the Participant then holds an unrestricted Unit.

 

(c)                                  Unit Awards.  Unit Awards may be granted
under the Plan to such Employees, consultants and/or Directors and in such
amounts as the Committee, in its discretion, may select.

 

(d)                                 Other Unit-Based Awards.  Other Unit-Based
Awards may be granted under the Plan to such Employees, consultants and/or
Directors and in such amounts as the Committee, in its discretion, may select.
An Other Unit-Based Award shall be an award denominated or payable in, valued in
or otherwise based on or related to Units, in whole or in part. The Committee
shall determine the terms and conditions of any such Other Unit-Based Award.
Upon vesting, an Other Unit-Based Award may be paid in cash, Units (including
Restricted Units) or any combination thereof as provided in the Award Agreement.

 

(e)                                  General.

 

(i)                                     Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the
Partnership or any of its Affiliates. Awards granted in addition to or in tandem
with other Awards or awards granted under any other plan of the Partnership or
any of its Affiliates may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(ii)                                  Limits on Transfer of Awards.

 

(A)                              Except as provided in Section 6(e)(ii)(C), each
Option and UAR shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

 

7

--------------------------------------------------------------------------------


 

(B)                                Except as provided in Section 6(e)(ii)(C), no
Award and no right under any such Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Partnership or any of
its Affiliates.

 

(C)                                To the extent specifically provided by the
Committee with respect to an Option or UAR, an Option or UAR may be transferred
by a Participant without consideration to immediate family members or related
family trusts, limited partnerships or similar entities or on such terms and
conditions as the Committee may from time to time establish.

 

(iii)                               Term of Awards. The term of each Award shall
be for such period as may be determined by the Committee.

 

(iv)                              Unit Certificates. All certificates for Units
or other securities of the Partnership delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates to make appropriate reference to such restrictions.

 

(v)                                 Consideration for Grants. Awards may be
granted for such consideration, including services, as the Committee shall
determine.

 

(vi)                              Delivery of Units or other Securities and
Payment by Participant of Consideration.  Notwithstanding anything in the Plan
or any grant agreement to the contrary, delivery of Units pursuant to the
exercise or vesting of an Award may be deferred for any period during which, in
the good faith determination of the Committee, the Partnership is not reasonably
able to obtain Units to deliver pursuant to such Award without violating
applicable law or the applicable rules or regulations of any governmental agency
or authority or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Partnership.

 

SECTION 7.                            Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)                                  Amendments to the Plan. Except as required
by the rules of the principal securities exchange on which the Units are traded
and subject to Section 7(b), the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner, including increasing
the number of Units available for Awards under the Plan, without the consent of
any Participant, other holder or beneficiary of an Award, or any other Person.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Amendments to Awards. Subject to
Section 7(a), the Committee may waive any conditions or rights under, amend any
terms of, or alter any Award theretofore granted, provided no change, other than
pursuant to Section 7(c), in any Award shall materially reduce the rights or
benefits of a Participant with respect to an Award without the consent of such
Participant.

 

(c)                                  Actions Upon the Occurrence of Certain
Events.Upon the occurrence of a Change of Control, any change in applicable law
or regulation affecting the Plan or Awards thereunder, or any change in
accounting principles affecting the financial statements of the General Partner
or the Partnership, the Committee, in its sole discretion, without the consent
of any Participant or holder of the Award, and on such terms and conditions as
it deems appropriate, may take any one or more of the following actions in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or an outstanding Award:

 

(i)                                     provide for either (A) the termination
of any Award in exchange for an amount of cash, if any, equal to the amount that
would have been attained upon the exercise of such Award or realization of the
Participant’s rights at such time (and, for the avoidance of doubt, if as of the
date of the occurrence of such transaction or event the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Committee without payment) or (B) the replacement of such
Award with other rights or property selected by the Committee in its sole
discretion;

 

(ii)                                  provide that such Award be assumed by the
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
for similar options, rights or awards covering the equity of the successor or
survivor, or a parent or subsidiary thereof, with appropriate adjustments as to
the number and kind of equity interests and prices;

 

(iii)                               make adjustments in the number and type of
Units (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Awards or in the terms and conditions of
(including the exercise price), and the vesting and performance criteria
included in, outstanding Awards, or both;

 

(iv)                              provide that such Award shall be exercisable
or payable, notwithstanding anything to the contrary in the Plan or the
applicable Award Agreement; and

 

(v)                                 provide that the Award cannot be exercised
or become payable after such event, i.e., shall terminate upon such event.

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
FASB ASC Topic 718, the provisions in Section 4(c) shall control to the extent
they are in conflict with the discretionary provisions of this Section 7.

 

9

--------------------------------------------------------------------------------


 

SECTION 8.                            General Provisions.

 

(a)                                  No Rights to Award. No Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants. The terms and conditions of Awards need
not be the same with respect to each recipient.

 

(b)                                 Tax Withholding.  Unless other arrangements
have been made that are acceptable to the Committee, the Partnership or any of
its Affiliates is authorized to withhold from any Award, from any payment due or
transfer made under any Award or from any compensation or other amount owing to
a Participant the amount (in cash, Units, Units that would otherwise be issued
pursuant to such Award or other property) of any applicable taxes payable in
respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Committee to satisfy
the withholding obligations for the payment of such taxes.

 

(c)                                  No Right to Employment or Services.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Partnership or any of its Affiliates, continue
consulting services or to remain on the Board, as applicable.  Furthermore, the
Partnership or any of its Affiliates may at any time dismiss a Participant from
employment free from any liability or any claim under the Plan, unless otherwise
expressly provided in the Plan, any Award Agreement or other agreement.

 

(d)                                 Governing Law. The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware without
regard to its conflicts of laws principles.

 

(e)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

(f)                                    Other Laws.  The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer of such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or any of its Affiliates to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Partnership
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to such Participant, holder or
beneficiary.

 

(g)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Partnership or any
participating Affiliate of the Partnership and a Participant or any other
Person.

 

10

--------------------------------------------------------------------------------


 

To the extent that any Person acquires a right to receive payments from the
Partnership or any participating Affiliate of the Partnership pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Partnership or any participating Affiliate of the Partnership.

 

(h)                                 No Fractional Units.  No fractional Units
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Units or whether such
fractional Units or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(i)                                     Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

(j)                                     Facility Payment.  Any amounts payable
hereunder to any person under legal disability or who, in the judgment of the
Committee, is unable to manage properly his or her financial affairs, may be
paid to the legal representative of such person, or may be applied for the
benefit of such person in any manner that the Committee may select, and the
Partnership shall be relieved of any further liability for payment of such
amounts.

 

(k)                                  Gender and Number.  Words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.

 

SECTION 9.                            Term of the Plan.

 

The Plan shall be effective on the date it is approved by the unitholders of the
Partnership, if such approval is required by the rules of the principal
securities exchange on which the Units are traded or, if such approval is not
required, then on the date the Plan is adopted by the General Partner and shall
continue until the earliest of (i) the date it is terminated by the Board,
(ii) all Units available under the Plan have been paid to Participants, or
(iii) the 10th anniversary of the date the Plan is approved as provided above. 
However, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

11

--------------------------------------------------------------------------------